                         Case 11-14074-LSS             Doc 319       Filed 12/29/20        Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------------- x
         In re                                                          :     Chapter 15
                                                                        :
         Crystallex International Corporation1                          :     Case No. 11-14074 (LSS)
                                                                        :
         Debtor in a Foreign Proceeding.                                :
         -------------------------------------------------------------- x

                             NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR THE HEARING ON JANUARY 5, 2021 AT 11:00 A.M. (ET)

             This hearing will be held telephonically and by video. All parties wishing to appear must do so
                    telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than
                                     January 5, 2021 at 8:30 a.m. (ET) to sign up.

              Additionally, anyone wishing to appear by Zoom is invited to use the link below. All parties
                that will be arguing or testifying must appear by Zoom and CourtCall. Participants on
              CourtCall should dial into the call not later than 10 minutes prior to the start of the scheduled
                                          hearing to insure a proper connection.

              PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
                  MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL

                                               Topic: Crystallex 11-14074
                               Time: Jan 5, 2021 11:00 AM Eastern Time (US and Canada)

                                                   Join ZoomGov Meeting:
                                       https://debuscourts.zoomgov.com/j/1617152870

                                                   Meeting ID: 161 715 2870
                                                      Passcode: 444037

                                                        Join by SIP
                                                1617152870@sip.zoomgov.com

         MATTERS GOING FORWARD:

         1.       Motion for Entry of an Order Recognizing and Enforcing the CCAA Tenth Extension and
                  Fourteenth Amendment Order (REDACTED) [D.I. 316, 12/7/20]

                  Objection/Response Deadline:                                 December 22, 2020 at 4:00 p.m. (ET)


         1
                  The last four digits of the Debtor’s United States taxpayer identification number are 2628. The Debtor’s
                  executive headquarters are located at 8 King Street East, Suite 1201, Toronto, Ontario, M5C 1B5, Canada.
27531145.1
                     Case 11-14074-LSS         Doc 319        Filed 12/29/20   Page 2 of 2




               Objections/Responses Received:                        None.

               Related Pleadings:

                    a)    Motion for Entry of an Order Recognizing and Enforcing the CCAA Tenth
                          Extension and Fourteenth Amendment Order (SEALED) [D.I. 315, 12/7/20]

               Status: This matter is going forward.

         2.    Motion for Order Authorizing the Filing Under Seal of Portions of the Motion for Entry of
               an Order Recognizing and Enforcing the CCAA Tenth Extension and Thirteenth
               Amendment Order [D.I. 317, 12/7/20]

               Objection/Response Deadline:                          December 22, 2020 at 4:00 p.m. (ET)

               Objections/Responses Received:

                    a)    Objection of Adelso A. Adrianza [D.I. 318, 12/28/20]

               Related Pleadings:                                    None

               Status: This matter is going forward.

         Dated: December 29, 2020                      YOUNG CONAWAY STARGATT
                Wilmington, Delaware                   & TAYLOR, LLP

                                                       /s/ Matthew B. Lunn
                                                       Matthew B. Lunn (No. 4119)
                                                       Rodney Square
                                                       1000 North King Street
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 571-6600
                                                       Facsimile: (302) 571-1253

                                                       Counsel to the Foreign Representative




27531145.1

                                                          2
